McCulloch, C. J., (dissenting:). I am unable to discover in this case any of the elements of a trust ex maleficio. There is nothing shown on the part of the alleged trustee- except the breach of his promise to carry out the alleged trust, and this court has decided in all of the cases, beginning with Ammonette v. Black, 73 Ark. 310, that this is not sufficient to create an enforceable trust. Bragg v. Hartney, 92 Ark. 55; Spradling v. Spradling, 101 Ark. 451; LaCotts v. LaCotts, 109 Ark. 335; Ussery v. Ussery, 113 Ark. 36; Worthen v. Vogler, 145 Ark. 161; Roberts v. Pratt, 147 Ark. 575. The controlling rule was stated by Judge Riddick in the opinion of this court in Ammonette v. Black, supra, as follows: “There must of course, in such cases, be an element of fraud by means of which the legal title is wrongfully acquired, for, if there was only a mere parol promise, the statute of frauds would apply.” That rule has not heretofore been departed from, but it seems to me that the majority have disregarded it in the present case, for there is no proof of any fraud practiced by Dowdy in securing the conveyance from appellant — nothing except his subsequent failure to -carry out the alleged trust. It seems to me that appellant was barred by his own laches. He conveyed the land to Dowdy in the year 1899, and made no further inquiry nor showed any further concern about it until shortly before the present action was instituted. He had never paid, the taxes on the land for a single year. Dowdy conveyed the land to appellee in the year 1908, and thereafter died. Appellee placed his deed upon record and paid the taxes each year thereafter with the exception of one year, when it was- paid by a stranger to both parties in this litigation. Appellant could have ascertained with slight diligence that Dowdy had conveyed the land to appellee without accounting to him as trustee. He could have known, year by year, by a simple inquiry, that appellee was paying taxes on the land and did so for nine years, with the exception of one year. In the meantime, Dowdy died, the only other witness to the transaction between him and appellant, and the land increased considerably in value. The cases are numerous in which we have decided that the failure of a party who is mi juris to pay taxes on his wild and uncultivated land for a longer period than seven years if there has been an enhancement in values in the meantime, constitutes a bar by laches from equitable relief. In fact, the doctrine is so thoroughly settled that it is hardly worth while to undertake to enumerate the eases in which the question has been raised and decided. The case of Turner v. Burke, 81 Ark. 352, which is cited by the opinion of the majority, is only the beginning of the doctrine in this court. We have never decided before that the omission by the party claiming the benefit to pay taxes for a single year will defeat the application of the doctrine, for its application is based on the failure and omission of the owner to bear the burden of tax payments. It is not essential that the defendant in a case, where equitable relief is sought, should himself have paid continuously for a period of seven years before the failure of the plaintiff to pay for that length of time is treated in equity as an abandonment and the doctrine of laches is applied against him so as to deny relief. Under the rule now stated by the court, nothing short of a complete bar by the statute of limitation could call for the application of the doctrine of laches. That view of the matter abolishes the doctrine altogether, for if the defendant can successfully plead the statute of limitations and must do so in order to maintain his defense, then there .is no occasion to invoke the doctrine of laches. We held in Earl Improvement Co. v. Chatfield, 81 Ark. 296, and have since followed it, that enchancement in value and failure to pay taxes for a number of years short of the statutory period of limitation would not constitute a bar by laches. But it is quite a different thing to say, as the court is doing in the present case, that, regardless of the length of time the plaintiff has abandoned the land and failed to pay taxes, the defendant against whom equitable relief is sought cannot invoke the doctrine of laches unless he has paid for the full statutory period of limitation himself. No such distinction as that is found in any of our cases. In the case of Craig v. Hedges, 90 Ark. 430, in stating the doctrine established by the decisions theretofore rendered, we said: “The fact is established that appellant and his grantors, who originally owned the lands, completely abandoned them and asserted no title thereto nor paid any taxes thereon for a period of more than ten years before the complaint was filed in 1898. ■ In the meantime, the lands became greatly enhanced in value — some of the witnesses say as much as fourfold. This conduct on the part of appellant’s grantors constituted such laches as barred their right to assert title in a court of equity and to ask a court of equity for relief.” There is no intimation in this statement of the doctrine that the failure of the other party to pay for the full period of seven years continuously would prevent him from claiming the benefit of the plea of laches. I dissent therefore from the conclusion of the majority and am clearly of the opinion that the appellant should be denied relief on both grounds stated therein.